PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/698,573
Filing Date: 27 Nov 2019
Appellant(s): Cisco Technology, Inc.



__________________
Gero G. McClellan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/00114732 (“Chen”), in view of U.S. Publication No. 2017/0150368 (“Ngo”), in further view of U.S. Publication No. 2017/0078436 (“Ishihara”), and in further view of U.S. Publication No. 2021/0311884 (“Grocutt”)1.

MAINTAINED REJECTIONS
The following ground(s) of rejection are applicable to the appealed claims:
The rejection of claims 9-13 and 16-19 under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/00114732 (“Chen”), in view of U.S. Publication No. 2017/0150368 (“Ngo”), in further view of U.S. Publication No. 2017/0078436 (“Ishihara”), and in further view of U.S. Publication No. 2021/0311884 (“Grocutt”).


(2) Claim Interpretation and Application of Prior Art
Claim 9 is provided below with the limitations numbered by the Examiner2:
9. A non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable by a processor to perform an operation, the operation comprising: 
(3) detecting, at a first AP, a first event when (1) operating on a (2) DFS channel causing the first AP to (4) vacate the DFS channel; 
(5) updating an entry corresponding to the DFS channel in a (6) shared cache in response to the first event, wherein: the shared cache is (6a) shared by a plurality of APs and is (6b) hosted in memory of at least one of the plurality of APs; and the shared cache comprises (6c) a plurality of entries, each dedicated for storing information for only one of a plurality of DFS channels, and 
(7) selecting a new DFS channel at the first AP based on information stored in the shared cache associated with the new DFS channel.


The following is a summarized list of the above claim limitations for reference:
(1) operating on a [channel];
(2) the [channel] is a DFS channel
(3) detecting a first event;
(4) vacate the [channel] due to the event;
(5) updating an entry in a shared [memory] in response to the event;
(6) the [memory] is a shared cache;
	(6a) shared by a plurality of APs;
	(6b) hosted in memory of an AP
	(6c) dedicated entries in cache
(7) selecting a new [channel] based on information in [memory]



The scope of the following claim terms is provided as interpreted by the Examiner for purposes of examination:
“DFS channel”: “DFS” refers to Dynamic Frequency Selection which is a channel allocation scheme standardized within IEEE 802.11h. The breadth of the term DFS channel is not interpreted as any bandwidth portion selectable in a dynamic manner. Rather, the term is limited to channels specified in and/or applicable to the said standard.
“first event”: This term is interpreted according to its ordinary and customary meaning given by those of ordinary skill in the art at the time of the invention. Although Appellant’s specification discusses events of the relevant functionality as “radar events,” the term is not limited in this manner. Rather, it is interpreted as any event that triggers a response or recognition within the claimed “operation.”3
“shared cache”: Neither the claims nor Appellant’s specification provide an explicit definition of the term “cache,” per se. The ordinary and customary meaning given by those of ordinary skill in the art for this term is “a hardware or software component that stores data so that future requests for that data can be served faster”4; and/or “volatile computer memory that provides high-speed data access to a processor and stores frequently used computer programs, applications and data”5. The Examiner has interpreted this term in two alternative manners: (1) a memory that is not limited with respect to volatility or speed compared to other memories; (2) a memory that is limited with respect to volatility or speed compared to other memories6.
“entry”: This term is also not defined in the claims or Appellant’s specification. According to the plain language, the ordinary and customary meaning given by those of ordinary skill in the art is a portion of data entered into memory.

The primary reference Chen was introduced because it teaches multiple access points (APs) exchanging operational information in a WLAN (see figure 1). Paragraphs [0008], [0010], and [0069] of Chen read (emphasis added by Examiner):
[0008] The described embodiments relate to an access point that facilitates improved service in a wireless local area network (WLAN) that includes an access point and other access points. This access point includes an interface circuit that, during operation, communicates with the other access points and with an electronic device. Moreover, the access point may discover the other access points in a radio-frequency (RF) neighborhood using wireless communication between the access point and the other access points. Then, the access point may exchange operational information with the other access points using dedicated connections between the access point and the other access points. Subsequently, after the access point associates with the electronic device, the access point may determine that a basic-service-set (BSS) transition is warranted based on one or more criteria. Next, the access point may recommend one or more access points in the other access points for the electronic device to associate with based on the operational information, so that the electronic device is able to obtain improved communication performance relative to that provided by the access point.

[0010] Moreover, the operational information may include a capacity of a given access point and RF characteristics of operating channel(s) of the given access point (e.g., a multiband access point may have one operating channel in each band). For example, the capacity of the given access point may be based on a load and a throughput, and/or the RF characteristics may include information specifying a current operating channel, channel noise, channel utilization, etc.

[0069] In some embodiments, variations on the communication technique are used to perform distributed management in WLAN 100, such as channel management (to help the access points select channels in order to reduce or eliminate interference) and/or establishing a mesh network with the other access points. FIG. 6 presents a drawing illustrating communication among access points in a WLAN 600 in accordance with some embodiments. In particular, access points 110 may establish connections 610 with each other in a mesh network without requiring that the topography of the RF neighborhood be predefined and/or that access points 110 be primed, in advance, with the necessary provisioning information. Thus, using the communication technique it may not be necessary for operators to manually install the provisioning information on access point 110.

As shown above, the exchanged operational information includes channel information and is used for channel selection. Therefore, Chen teaches wherein the APs: (1) operate on a channel, (3) detect signaling events; (5) update respective memories; and select new channels. Chen does not explicitly state operating in a (2) DFS channel, (4) vacating the DFS channel, and wherein the selected new channel is a (7) new DFS channel.
However, Ngo teaches these features (note also overlapping teachings). Paragraphs [0039]-[0041] of Ngo read (emphasis added by Examiner):
[0039] When used in an 802.11 a/n/ac or LTE-U wireless network, the agility agent may function as an autonomous DFS master device. In contrast to conventional DFS master devices, the agility agent is not an access point or router, but rather is a standalone wireless device employing inventive scanning techniques described herein that provide DFS scan capabilities across multiple channels, enabling one or more access point devices and peer-to-peer client devices to exploit simultaneous multiple DFS channels. The standalone autonomous DFS master may be incorporated into another device such as an access point, LTE-U host, base station, cell, or small cell, media or content streamer, speaker, television, mobile phone, mobile router, software access point device, or peer to peer device but does not itself provide network access to client devices. In particular, in the event of a radar event, the enabled access point and clients or wireless device are able to move automatically, predictively and very quickly to another DFS channel.

[0040] FIG. 2 provides a detailed illustration of an exemplary system using a cloud DFS super master. As illustrated in FIG. 2, the agility agent 200 may control at least one access point or LTE-U small cell base station to dictate channel (e.g., a communication channel associated with the 5 GHz Wi-Fi spectrum 101, a communication channel associated with a 5.9 GHz spectrum, a communication channel associated with a 3.5 GHz spectrum, etc.) selection primarily by (a) signaling availability of one or more DFS channels by simultaneous transmission of one or more beacon signals; (b) transmitting a listing of both the authorized available DFS channels, herein referred to as a whitelist, and the prohibited DFS channels in which a potential radar signal has been detected, herein referred to as a blacklist, along with control signals and a time-stamp signal, herein referred to as a dead-man switch timer via an associated non-DFS channel; (c) transmitting the same signals as (b) over a wired medium such as Ethernet or serial cable; and (d) receiving control, coordination and authorized and preferred channel selection guidance information from the cloud intelligence engine 235. It is to be appreciated that the cloud intelligence engine 235 can be a set of cloud intelligence devices associated with cloud-based distributed computational resources. For example, the cloud intelligence engine 235 can be associated with multiple devices, multiple servers, multiple machines and/or multiple clusters. As discussed in more detail below, in some embodiments the cloud intelligence engine 235 acts as a cloud DFS super master for connected client devices. The agility agent 200 sends the time-stamp signal, or dead-man switch timer, with communications to ensure that the access points 218, 223 do not use the information, including the whitelist, beyond the useful lifetime of the information. For example, a whitelist will only be valid for a certain period of time. The time-stamp signal avoids using noncompliant DFS channels by ensuring that an access point will not use the whitelist beyond its useful lifetime. The system allows currently available access points without radar detection—which cannot operate in the DFS channels—to operate in the DFS channels by providing the radar detection required by the FCC or other regulatory agencies. In an embodiment, the agility agent 200 may send a status signal (e.g., a heartbeat signal) to the access point control agent 219 to indicate a current status and/or a current state of the agility agent 200. The status signal provided by the agility agent 200 may act as a dead-man switch (e.g., in response to a local failure). Therefore, the access point control agent 219 can safely operate on non-DFS channels. In certain implementations, authorized available DFS channels can be associated with a set of enforcement actions that are time limited (e.g., authorized DFS channels for a certain geographic region can become unavailable for a few hours, etc.).

[0041] The host access point 218 and any other access point devices 223 under control of the autonomous DFS master 200 typically have the control agent portion 219, 224 installed within their communication stack. For example, the host access point 218 may have an access point control agent portion 219, 224 installed within a communication stack of the host access point 218. Furthermore, the network access point 223 may also have an access point control agent portion 219, 224 installed within a communication stack of the network access point 223. The control agent 219, 224 is an agent that acts under the direction of the agility agent 200 to receive information and commands from the agility agent 200. The control agent 219, 224 acts on information from the agility agent 200. For example, the control agent 219, 224 listens for information like a whitelist or blacklist from the agility agent. If a radar signal is detected by the agility agent 200, the agility agent 200 communicates that to the control agent 219, 224, and the control agent 219, 224 acts to evacuate the channel immediately. The control agent can also take commands from the agility agent 200. For example, the host access point 218 and network access point 223 can offload DFS monitoring to the agility agent 200 as long as they can listen to the agility agent 200 and take commands from the agility agent regarding available DFS channels.


As shown above, the APs include functionality when (1) operating on a (2) DFS channel, to (3) detect a radar event, (4) vacate the DFS channel, (5) update the corresponding memory, and (7) select a new DFS channel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate these features from Ngo, such as the channel switching and signaling, within the system of Chen, in order to improve WLAN management efficiency and/or mitigate interference.
While Chen modified by Ngo teaches a shared memory wherein entries corresponding to DFS selection are updated; and which is (6a) shared by a plurality of APs and (6b) hosted in memory of at least one of the APs, Chen modified by Ngo does not explicitly state wherein the memory is a “cache.” To the extent Chen modified by Ngo does not inherently teach (6) a cache, this feature is nevertheless taught in Ishihara. Paragraphs [0119], [0121], and [0122] of Ishihara read (emphasis added by Examiner):
[0119] Subsequently, a description is given of a third embodiment. In the third embodiment, each AP 11 also performs the hit determination on whether or not its storage 1107 stores the cached information therein. This eliminates the need to exchange the requested information or the like via the network in a case where the AP 11 directly connects with the wireless communication terminal 13 requesting the information and the AP 11 caches the information. Thereby, the response can be acquired with less delay.

[0121] The cache controller 1109 determines whether or not the information of target is held in the storage 1107 on the basis of the cache management information for managing the cache stored in the storage 1107 and the requested information identifier extracted from the packets. The storage 1110 holds the relevant cache management information. The cache management information may be the same as the cache management information held by the WLC 21 in the above embodiments as shown in FIG. 8. However, each AP 11 targets only the cache stored in its storage 1107, and thus, the item of the AP may not be necessarily needed. However, in a case where the APs 11 act in concert with each other to share the content of the cache with each other, the cache management information is the same as those in the above embodiments.

[0122] If the APs 11 act in concert with each other, every time an entry of the cache management information is updated, the updated information may be transmitted to the network 1 by way of broadcast, for example. Alternatively, a multicast group to which the APs 11 are registered as members is formed such that the updated information may be transmitted to an address of the multicast group by way of multicast. Alternatively, the updated information may be separately transmitted to the respective APs 11 by way of unicast. A frequency of message transmission may be determined freely. The message may be transmitted every time updated, periodically at every certain time period, or irregularly such as when the number of times of updating exceeds a predetermined number. Other components are the same as in the second embodiment and a description thereof is omitted.

As shown above, the APs include the functionality of a (6) shared cache wherein the cache is (6a) shared by a plurality of APs and (6b) hosted in memory of an AP. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate these features from Ishihara, such as the cache functionality, within the system of Chen modified by Ngo, in order to facilitate dynamic parameter exchanges and/or expedite DFS switching. For instance, Ngo explicitly mentions the problem of long delays in DFS channel switching (see [0006]); and Ishihara explicitly teaches that an AP that caches information can process with less delay (see [0119]).
None of the aforementioned references teach the function of (6c) dedicating entries in a cache. However, Grocutt explicitly teaches this function of dedicating entries in a cache, as well as the effect of doing so. For instance, paragraphs [0068] and [0069] read (emphasis added by Examiner):
[0068] In some examples, a cached memory protection entry may be marked as “locked” by setting a lock indication associated with the entry. The MPU may prevent a locked cached memory protection entry from being evicted from the cache. For example, the MPU may prevent a locked cached memory protection entry corresponding to an address region comprising a stack data structure used for saving architectural state in response to an exception and restoring the saved state in response to an exception return. By locking the entry corresponding to the stack so it cannot be evicted, this ensures a fast exception handling response by reducing delays in state saving/restoring. The MPU can determine which entry corresponds to the stack using a stack pointer address stored in a stack pointer register of the processing circuitry. The locking of the MPU entry associated with the stack could be done at any time. However, in one example, in response to an exception return when state is restored from the stack, the MPU entry associated with the current stack pointer address may be locked, so that if a further exception or interrupt occurs during or just after the exception return, the entry for the stack is still available in the MPU cache storage and so state can be saved faster for the further exception or interrupt.

[0069] In other embodiments the use of a locked indication associated with each cached memory protection entry may be avoided by having a dedicated entry within the MPU cache storage that is only used to store the entry from the memory protection table that is associated with the stack data structure. This dedicated entry could be populated at any time. However in one example, in response to an exception return when state is restored from the stack, the MPU entry associated with the current stack pointer address may be populated into the dedicated entry.

As shown above, Grocutt teaches both locking a cache entry and/or dedicating a cache entry. Both of these functions teach the limitation of (6c) dedicating entries in a cache (note that locking an entry inherently teaches dedicating because once the memory portion becomes locked, it becomes dedicated for the data). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate either of these features from Grocutt, such as the cache entry locking functionality or the cache entry dedication functionality, within the system of Chen modified by Ngo and Ishihara, in order to secure an entry by ensuring its retainment (see Grocutt [0068] – note the entry is prevented from being evicted when locked; also [0069] – note only the intended data is used when the entry is dedicated); and/or to expedite processing of the cached data (see Grocutt [0068] – locking the entry ensures a fast exception handling response by reducing delays in state saving/restoring; further, as previously noted, Ngo explicitly mentions the problem of long delays in DFS channel switching; [0006]).
The following table summarizes the teachings of the prior art:
Reference
Limitations Taught
CHEN
(1), (3), (5), (7)
Ngo 
(1), (2), (3), (4), (5), (6a), (6b), (7)
Ishihara
(6), (6a), (6b)
Grocutt
(6c)



(3) Response to Argument
	Appellant makes four arguments which are listed in the Brief as (a) through (d). The first three arguments, i.e. (a) through (c), are directed to limitations found in each of independent claims 9 and 16. The fourth argument (d) is directed to dependent claim 14. As noted above, the rejection of dependent claim 14 is listed as withdrawn because this claim was objected to for including allowable subject matter prior to the submission of the Appeal Brief. Appellant’s argument (d) is therefore moot and a response is not provided herein.
(a) Appellant argues “the references fail to teach a shared cache for storing information for a plurality of DFS channels” (Brief, p. 8).
	
Appellant reasons that the shared cache of Ishihara is not “for storing DFS channel information,” and Grocutt “does not cure this deficiency… [because] Grocutt, like Ishihara, does not even mention DFS channels.” Appellant continues, stating “given the lack of disclosure in both Ishihara and Grocutt related to DFS channels, even when these references are combined… the combination does not teach… [the said limitation]” (Brief, pp. 8-9).
In response to these arguments, the Examiner respectfully notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant’s rationale discusses the combination of Ishihara and Grocutt, but completely ignores the teachings of Chen and Ngo. 
Importantly, Chen modified by Ngo teaches, inter alia, a shared memory for storing information for a plurality of DFS channels. The Examiner notes, with emphasis, that Appellant does not dispute this point. Rather, Appellant focuses first on Ishihara. However, Ishihara was introduced because the term “cache” was not explicitly stated in Chen modified by Ngo. It should be noted that Ishihara is relied upon only to the extent this feature is not inherent to the shared memory discussed in Chen modified by Ngo7. Nevertheless, Ishihara teaches wherein access points implement shared caches and update the entries accordingly (see, e.g., [0121]-[0122]; APs 11 act in concert with each other to share the content of the cache with each other). Ishihara explicitly discusses APs using a cache, as well as explicitly discussing the advantage of using a cache (see, e.g., [0119]; “a response can be acquired with less delay”). This advantage is particularly relevant to the system of Chen modified by Ngo because of the need to speed up DFS channel switching during radar detection events (note, e.g., Ngo [0006]; “long delays in DFS channel switching at radar detection or false radar detection).
Appellant then focuses on Grocutt. However, Grocutt was introduced to demonstrate that it was known to dedicate entries in a cache for expediency purposes and/or security purposes (see, e.g., [0068]-[0069]; note locked or dedicated entries “ensures a fast exception handling response by reducing delays in state saving/restoring”). This advantage of reducing processing delays is also particularly relevant to the system of Chen modified by Ngo [and Ishihara] for the reason noted above.
For these reasons, Appellant’s argument is not persuasive.

(b) Appellant argues “the references fail to teach a shared cache comprising a plurality of entries, each dedicated for storing information for only one of a plurality of DFS channels” (Brief, p. 9).

	Appellant acknowledges that “Grocutt mentions the use of dedicated entries in storage,” but states “the entries are never used for sharing operational info of APs, and specifically, never used for storing information about DFS channels”(Brief, p. 9). The Examiner respectfully notes that this is, again, an argument against the references individually where the rejections are based on combinations of references. Nonobviousness cannot be shown without distinguishing the claims over the combination of reference as a whole.
	As explained above, Chen modified by Ngo teaches a shared memory for storing information for a plurality of DFS channels. More specifically, Chen modified by Ngo teaches the entirety of the independent claim(s), including wherein APs use a shared memory to exchange and update DFS channel information. The Examiner notes again that Appellant does not dispute this point. However, Chen modified by Ngo does not explicitly state wherein the shared memory therein is a “cache”; or the use of dedicated entries in a cache. The references Ishihara and Grocutt were introduced for explicitly teaching these features, respectively, as well as explicitly teaching the advantages of these features.
	Therefore, when Appellant argues that the entries of Grocutt “are never used for sharing operational info of APs, and specifically, never used for storing information about DFS channels,” this is a disregard of the main teachings of both Chen and Ngo. For instance, Chen is concerned with the fast exchange of operational information, such as channel utilization information, between access points (see, e.g., abstract and [0008]). Ngo is concerned with the exchange of DFS channel information between APs and the selection of new channels based on radar detection events (see, e.g., abstract, [0007], and [0039]-[0041]). 
The Examiner respectfully maintains that modifying the system of Chen modified by Ngo such that the shared memory is a “shared cache” is proper. This is because “[the] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Implementing a cache instead of or in addition to a general-purpose memory does no more than yield the predictable result of reducing delays. Similarly, the further modification using teachings from Grocutt, i.e. dedicating or locking the entries for the data in the cache, does no more than yield the predictable result of reducing delays or ensuring reliability. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate a shared cache with dedicated entries within the system of Chen modified by Ngo, in order to reduce updating delays when performing DFS channel switching. This problem, which is indicated in Appellant’s specification (see, e.g., [0003]; “waiting for the remote WLAN controller to select a new channel can add latency that increases downtime after a radar event”), is similarly a concern in the system of Chen modified by Ngo (see, e.g., Ngo [0006]; “problems of the current approach include… long delays in DFS channel switching at radar detection”). Therefore, known functions of speeding up memory processing would have been obvious to the said person of ordinary skill in the art before the effective filing date of the application. Alternatively or additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate a shared cache with dedicated entries within the system of Chen modified by Ngo, in order to ensure reliability of the data.
For these reasons, Appellant’s argument is not persuasive.

(c) Appellant argues “there is no motivation to combine Grocutt with the other references” (Brief, p. 10).

In response to this argument, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Grocutt explicitly teaches functions applicable to a cache that speed up the processing of the cache and improve its reliability. For instance, locking an entry in the cache prevents it from being evicted. This “ensures a fast exception handling response by reducing delays in state saving/restoring” (Grocutt [0068]). This is applicable the system of Chen modified by Ngo and Ishihara because of the dynamic nature of DFS channel switching and the need to reduce latency (Ngo [0006]).       
Appellant states “the reduction of delays in Grocutt is tied to memory protection, not to storage in a shared cache” (Brief, p. 10). First, the Examiner respectfully notes that Grocutt teaches that delay reduction results from a locked entry in the cache because it prevents its eviction ([0068]). This function applies to any cache and is irrespective as to whether the cache is shared. Second, Grocutt separately discusses dedicating an entry such that it is only used for a particular value ([0069]). This is also applicable the system of Chen modified by Ngo and Ishihara because of the dynamic nature of DFS channel switching and the need to reduce latency.
Appellant then states “there would not be a motivation to combine [Grocutt]… without the use of hindsight to teach reduction in latency from the use of a shared cache,” further stating “Ishihara… is completely unrelated to [exception handling]” (Brief, pp. 10-11). In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from Appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
First, the Examiner respectfully notes that Ishihara is not “completely unrelated to [exception handling].” All processors experience exceptions, i.e. unexpected values that occur when a program is running. Each reference of the prior art of record herein concerns computing entities interacting over a network, and each are related to exception handling, including Ishihara. For instance, Ishihara gives further detail regarding the hardware configuration of the APs (figure 26 and [0208]; note processor 401). Ishihara also explicitly states wherein the processor handles exceptions ([0208]; “a complex process or an exceptional process such as an error handling may be performed by the processor 401”). Therefore, exception handling is particularly relevant to Ishihara, as well as to the system of Chen modified by Ngo and Ishihara wherein a processor calls memory in order to perform DFS channel switching.
Second, the cache locking and/or dedication is not limited to exception handling. A person of ordinary skill in the art before the effective filing date of the application would have recognized the applicability and advantages described in Grocutt regarding the cache entry operations because they are described therein as taking less time. That is, the delay for any operation takes less time because the processor knows where the data resides. 
These cache functions are knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from Appellant’s disclosure. Therefore, Appellant’s argument is not persuasive.

(d) Appellant argues “the references do not teach using a hash function or an address table with a DFS channel as a key to identify one of the plurality of entries” (Brief, p. 11).

This argument is moot because claim 14 was objected to for including allowable subject matter prior to the submission of the Appeal Brief (see section 1 above; note withdrawn rejections).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476      

                                                                                                                                                                                                  Conferees:

/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appellant indicates the rejection of claim 14 (Brief, p. 7) and provides respective arguments (Brief, p. 11). However, the Examiner had previously reconsidered the rejection of claim 14 and indicated its objection as being dependent upon a rejected base claim, but including allowable subject matter (see the Panel Decision from Pre-Appeal Brief Review mailed February 28, 2022; section 2). Therefore, Appellant’s arguments regarding this claim are moot.
        2 Claim 16 is not provided because the limitations substantively mirror those of claim 9.
        3 The words of a claim are given their plain meaning unless the meaning is inconsistent with the specification; and no limitations are imported from the specification (MPEP 2111.01).
        4 https://en.wikipedia.org/wiki/Cache_(computing)
        5 https://www.techopedia.com/definition/6307/cache-memory
        6 The final Office action mailed December 2, 2021 introduces Ishihara only “to the extent this feature is not inherent to the system of Chen modified by Ngo” (p. 5, lines 3-4). That is, Chen and Ngo inherently teach a shared cache if the term is interpreted in the first manner; Ishihara is relied upon if the term is interpreted in the second manner.
        7 See the final Office action mailed December 2, 2021 at page 5, lines 3-6. See also the interpretation set forth above regarding the scope of the claimed term “shared cache.”